Citation Nr: 0701663	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-16 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of 
tuberculosis.

2. Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for unspecified 
residuals of exposure to herbicides.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from August 1967 to August 1971, with service in 
the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In addition, it is noted that the veteran may  be claiming 
that his alcoholism is related to his service connected PTSD 
(see his statement of June 2003); however, the issue of 
secondary service connection for alcoholism has never been 
considered by the RO and it is referred back to the RO for 
initial adjudication.  


FINDINGS OF FACT

1.  The appellant had no exposure to tuberculosis in service, 
and tuberculosis diagnosed years after service is not 
etiologically related to any incident in or manifestation 
during such service.  

2.  Any current disability of the appellant attributable to 
his abuse of alcohol in service is not subject to a grant by 
VA of disability compensation.

3.  There is no competent medical evidence of record or any 
other credible evidence of record showing that the appellant 
currently has any residuals of exposure to herbicides in 
service.

4.  The veteran's PTSD is primarily manifested by intrusive 
memories of stressful incidents in combat in Vietnam and by 
some hypervigilance and exaggerated startle response without 
any history of PTSD symptoms having interfered with his 
workplace functioning; the disability is productive of no 
more than slight social and industrial impairment.   


CONCLUSIONS OF LAW

1.  Residuals of tuberculosis were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2006).  

2.  Entitlement to service connection for alcoholism is 
barred by law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006); VAOGCPREC 
7- 99; VAOGCPREC 2-98.  

3.  The veteran does not have any disease associated with 
exposure to herbicides  during service.  38 U.S.C.A. §§ 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

4.  Entitlement to an evaluation in excess of 10 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in December 2002, August 2003, and April 2004 by 
the RO satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the veteran a mental disorders 
examination for disability evaluation purposes and obtained a 
medical opinion addressing the medical question of a 
relationship, if any, between his post-service tuberculosis 
and his active military service.  There is no indication in 
the record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claims decided herein.  

Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

When tuberculosis (TB) is manifested to a compensable degree 
within three years of separation from service, the disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2005).   

Compensation shall not be paid if a claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability which is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(d) (2006).  
Furthermore, VA's General Counsel has ruled that direct 
service connection for a disability which results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7- 99; VAOGCPREC 
2-98. 

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2006).  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006) provides that a veteran who served 
in the Republic of Vietnam from January 1962 to May 1975 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  

Residuals of TB

The veteran's service medical records are entirely negative 
for any medical findings or diagnosis of the disease of TB.  
The veteran does not contend that in service he had TB or was 
treated for such disease.  Rather, as he stated in his notice 
of disagreement received in June 2003, it is personal belief 
that in service in Vietnam he was exposed to a TB "germ" 
which flared into "full-blown" TB years after service.  
However, as a layman without medical training or expertise, 
the veteran is not qualified to provide a medical opinion on 
a question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
his personal belief as to the etiology of TB diagnosed in his 
case in post-service years lacks any probative value.

At a VA medical examination in April 2003, the examining VA 
physician noted that the veteran's VA medical treatment 
records showed that two or three years earlier he had been 
diagnosed with TB but that a chest X-ray in March 2003 had 
shown no active lung disease.  The VA examiner reported that, 
with no documented history of exposure in service to anyone 
with the disease, it would be speculative to accept the 
veteran's subjective history of having been so exposed.  He 
stated that on that basis and considering the fact that the 
first diagnosis of TB in the veteran's case was almost 30 
years after his separation from service it was unlikely that 
the veteran developed TB from any exposure in service in 
Vietnam.

There is no medical opinion of record by any physician, VA or 
non-VA, which is contrary to the medical opinion of the VA 
physician who conducted the April 2003 VA examination.

There is no competent medical evidence of record of a current 
diagnosis of TB in the appellant's case.  Assuming, without 
deciding, that the appellant has some residual disability 
related to an episode of TB diagnosed in approximately 2000 
or 2001, there is no competent medical evidence of record 
that any such residual disability is any way medically linked 
to his active military service.  The preponderance of the 
evidence of record is thus against the claim for service 
connection for residuals of TB, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2006); Rabideau, supra.   

Alcoholism

At a VA mental disorders examination in April 2003, one of 
the diagnoses on Axis I was alcohol abuse.  There is no 
indication in the record that the appellant's history of use 
and abuse of alcohol in service has been other than the 
result of his own willful misconduct and as such is not a 
disability for which he may have entitlement to service 
connection, as such a benefit is barred by statute, by 
regulation, and by a precedent opinion of VA's General 
Counsel.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006); VAOGCPREC 
7- 99; VAOGCPREC 2-98.    

Residuals of Exposure to Herbicides

On a VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, received in November 2002, the veteran 
answered the question, "What disability are you claiming?" 
by listing the following: Agent Orange exposure; PTSD; 
tuberculosis nervous problem; rash on hands & feet; and 
alcoholism.

The veteran and his representative have not specified any 
current disability (other than skin rash) as allegedly due to 
exposure of the veteran to herbicides during his service in 
Vietnam.  The medical evidence of record does not establish 
the presence of chloracne or of any of the diseases 
associated with herbicide exposure, nor has he provided any 
medical evidence that he has a disability associated with 
herbicide exposure.  His claim for service connection for 
unspecified residuals of exposure to herbicides must, 
therefore, be denied because of the absence of any legal 
merit or entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6) (iii), 
3.309(e) (2006).    

Increased Rating 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a General Formula for Rating Mental Disorders, provide 
that a 10 percent evaluation is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or for 
symptoms controlled by continuous medication.  A 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              

In a case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the United 
States Court of Appeals for Veterans Claims (Court), in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) should replace 
the criteria in the General Formula for Rating Mental 
Disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

The Court has also held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

At a VA mental disorders examination in April 2003 conducted 
by a VA clinical psychologist, the veteran complained that he 
had slept less since his return from Vietnam that he had 
before he went there.  He told the examiner that at times he 
would have unwanted intrusive memories of stressful events 
which he had experienced in Vietnam, and that he had such an 
episode a week earlier which persisted for a couple of hours 
and disrupted his day.  He also endorsed having PTSD symptoms 
of hypervigilance, an exaggerated startle response, and a 
feeling of detachment from other people about one third of 
the time.  

The VA examiner reported that the veteran had a history of 
heavy use of alcohol and that the veteran had indicated that 
he was currently consuming four beers per day.  The veteran 
admitted to two charges of driving under the influence of 
alcohol in post-service years.  The veteran stated that his 
occupation since separation from service had been as a long-
distance truck driver, and he had quit that job due not to 
psychiatric symptoms but due to pain in the joints of his 
right arm, neck, and low back.  He stated that he had a 
pretty good marriage with his second wife and he was close to 
their two adult daughters.  Although during the clinical 
interview he had relatively minor problems with 
concentration, there was no evidence of difficulty with 
recent or remote memory.  The diagnoses on Axis I were PTSD, 
chronic, delayed, and alcohol abuse.  The examining VA 
psychologist commented that the veteran's social and 
occupational functioning appeared to be at a relatively high 
level and that his symptoms of PTSD were relatively mild.  

The examining VA psychologist assigned a Global Assessment of 
Functioning (GAF) score of 65.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental 


Disorders 32 (4th ed. 1994).  A GAF score of 65 denotes some 
mild symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In 2004 the veteran began to be seen at a VA mental health 
clinic, but his VA medical treatment records in the claims 
file do not show the prescription of any psychoactive 
medication or any history of inpatient psychiatric care.  

Comparing the pertinent evidence of record in this case to 
the criteria for rating PTSD, it is noted that the veteran 
does not assert and there is no convincing evidence of record 
showing that PTSD symptoms affected his work efficiency when 
he was a truck driver or ever made him unable to perform the 
tasks of his job.  The veteran does state that he has chronic 
sleep impairment but there is no competent medical evidence 
of record showing that such sleep impairment is a symptom of 
his service-connected disability of PTSD as opposed to being 
related to another cause like excessive use of alcohol.  
There is no competent or credible evidence of record that the 
veteran has had any of the other symptoms listed in the 
general formula for rating mental disorders as indicative of 
impairment at the 30 percent level, such as panic attacks.  
The Board concludes, therefore, that there is not an 
approximate balance of positive and negative evidence on the 
issue of whether the veteran's PTSD is and has been 
manifested by symptoms listed in the rating criteria as the 
kind of symptoms of PTSD which would warrant a higher rating 
of 30 percent or by similar symptoms.  For that reason, the 
preponderance of the evidence of record is against an 
allowance of a rating for PTSD in excess of 10 percent, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006); Mauerhan, supra.

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Entitlement to service connection for residuals of 
tuberculosis is denied.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for unspecified residuals 
of exposure to herbicides is denied.

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.



____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


